DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Status
This Office Action is in response to the communication filed on 18 January 2022. Claims 7-8, 14-15, and 19 have been cancelled, claims 1-6, 9-13, 16-18, and 20 have been amended, and no new claims have been added. Therefore, claims 1-6, 9-13, 16-18, and 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner places new grounds of rejection under § 102.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-6, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 10, and 16 each recite “accessing an unsupervised machine learning model trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices” and “using the unsupervised machine learning model to cluster the user data, a correlation between the user data and the public event stream data”. The Examiner has searched for these concepts and does not find them.

Further, the claims (as cited above) indicate particular data being used to train the model, i.e., “trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices”. The only apparent indication of what data would be used to train a model is training in relation to a supervised (rather than unsupervised) model at Applicant ¶ 0070, but that indication is “training data comprising user data (user 
Further still, the only indication of any clustering is also at Applicant ¶ 0070, indicating “the supervised machine learning model may use the training data to cluster user data that are more similar (in one or more respects) to each other than to those in other groups and/or clusters and suggest a public event type and one or more public event categories related to each user data group”. This only indicates that it would “cluster user data that are more similar (in one or more respects) to each other”, and not that the clustering would “cluster the user data” in addition to, or in any relation to, or with “a correlation between the user data and the public event stream data”.
Therefore, the Examiner finds that there is a lack of support for the use of an unsupervised model that is trained, also for the particular training data that is recited 
Claims 2-6, 9, 11-13, 17-18, and 20 depend from claims 1, 10, and 16, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-6, 9, 11-13, 17-18, and 20 are also lacking written support.
For purposes of examination, the Examiner is interpreting this as Applicant admitting that there is some pre-existing unsupervised machine learning model trained with particular training data indicated at the claims, and that this model then provides the clustering information as indicated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-6 and 9), non-transitory computer-readable medium (claims 10-13), and system (claims 16-18 and 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: accessing, with a segment builder application, user data captured from interactions with online content by user devices; independently receiving, at periodic intervals from at least one remote public data source, a set of public event streams, each public event stream including public event stream data describing one or more events exclusive of the user data captured from the interactions with the online content by user devices; receiving, via a user interface of the segment builder application, a recommendation request for identifying the public event stream data for correlation with the user data; responsive to receiving the recommendation request: accessing an unsupervised machine learning model trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices; determining, using the unsupervised machine learning model to cluster the user data, a correlation between the user data and the public event stream data; producing, on the user interface, based on the correlation, a recommendation identifying the correlation between the public event stream data and the user data; transmitting an alert identifying a correlation between a target user segment and the public even stream data; receiving, via the user interface, input corresponding to the alert, the input to generate or modify the target user segment with the public event stream data; updating, with the segment builder application and responsive to the input, the target user segment to integrate the public event stream data with the target user segment; and transmitting, one the target user segment has been 
Independent claim 10 is parallel to claim 1 above, but directed to a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising the same or similar activity as at claim 1 above. And independent claim 13 is also parallel to claim 1 above, but directed to a system comprising: a memory storing user data generated by captured from interactions with online content by user devices; and one or more processors configured to execute a segment builder application and thereby perform operations comprising the same or similar activity as at claim 1 above.
The dependent claims (claims 2-6, 9, 11-13, and 17-18, and 20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate determining or selecting information using stream data, rules, input, or source (claims 2-5 and 17), correlating using association rules (claims 6 and 18), updating the user segment by executing an expression (claims 9, 13, and 20), outputting information via SMS, email, voice message, or segment builder application (claims 11-12).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of identifying a segment of persons or user for targeting content; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a segment builder application, with online content by user devices, data including interactions with the online content by user devices, using an unsupervised machine learning model trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices; determining the correlation using the unsupervised machine learning model to cluster the user data, a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations (at claim 10), and a system comprising: a memory storing user data generated by captured from interactions with online content by user devices; and one or more processors configured to execute a segment builder application (at claim 16). These additional elements do not reflect an improvement in 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The claim additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that accessing an unsupervised machine learning model merely indicates that the model is pre-existing and being used – the data is input or plugged into the model and a result is output (as is true for any use of a model). trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with the online content by the user devices is apparently just descriptive – since the model is pre-existing, it is not modified or updated, and it is merely used (i.e., “accessing” the model), whether or how it was trained or developed is outside the scope of the claimed invention – there is no invention or innovation associated with using a model for its intended and designed purpose. Furthermore, the indication of “determining, using the unsupervised machine learning model to cluster the user data, a correlation” is also merely the use of the model as intended – this is merely the indication that the model produces an outcome or output (as, apparently, any model being accessed or used would). Therefore, the accessing or use of the model is not considered significant.
The Examiner notes Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general (as being many decades old, e.g., pp. 1-3) and Ray, Sunil, Commonly used Machine Learning Algorithms (with Python and R codes), dated 9 September 2017, downloaded from https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ on 13 April 2021, see especially p. 3, listing Unsupervised Learning for clustering as “widely used for segmenting customers in different groups for specific intervention”, as well as some examples of algorithms. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements indicated or recognized that would be considered under the well-understood, routine, conventional (“WURC”) computer functions.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  



NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Application Publication No. 2014/0012941, hereinafter Smith) in view of Billigmeier et al. (U.S. Patent Application Publication No. 2021/0065203, hereinafter Billigmeier).


accessing, with a segment builder application, user data captured from interactions with online content by user devices (see Smith at least at, e.g., ¶ 0016, “web analytics data collected may include information regarding a user's interaction with a website (e.g., number of clicks, number of products ordered, total revenue generated, and so forth)”; citation by number only hereinafter);
independently receiving, at periodic intervals from at least one remote public data source, a set of public event streams, each public event stream including public event stream data describing one or more events exclusive of the user data captured from the interactions with the online content by user devices (0016, “web analytics data is accumulated that includes information … associated weather information”, 0022, “the analytics provider 106 and/or content providers 102a and/or 102b may query a weather information provider for weather conditions”);
receiving, via a user interface of the segment builder application, a recommendation request for identifying the public event stream data for correlation with the user data (0017, “in response to receiving a user request for content (e.g., a webpage request), a content provider (e.g., website provider) may obtain location information indicative of a geographical location of the user, obtain weather information corresponding to the geographic location of the user”);
responsive to receiving the recommendation request:
determining a correlation between the user data and the public event stream data (0016, “web analytics data collected may include information regarding a user's interaction with a website (e.g., number of clicks, number of products ordered, total 
producing, on the user interface, based on the correlation, a recommendation identifying a set of attributes from the public event stream as being correlated with one or more of the attributes from the user data (0016-0017 as above, and 0017, “identify content to be provide in response to the request based on the weather information corresponding to the geographic location of the user (e.g., based on a correlation of activity/weather analytics data), and provide the identified content to the user. In some embodiments, for example, a particular version of a webpage and/or a particular web page advertisement (e.g., promotion for a movie rental) may be provided that corresponds to the weather conditions (e.g., rainy conditions) at the geographic location of the user (e.g., based on a correlation of activity/weather analytics data)”);
transmitting an alert identifying a correlation between a target user segment and the public even stream data (0030, “Web analytics provider … may provide corresponding web analytics data (e.g., web analytics reports) and/or correlation information to content provider”);

updating, with the segment builder application and responsive to the input, the target user segment to integrate the public event stream data with the target segment (0008, 0017, 0070, 0072, as above); and
transmitting, once the target user segment has been updated, customized online content associated with the target user segment to a target user device (0008, 0017, 0070, 0072, as above).
Smith, however, does not appear to explicitly disclose accessing an unsupervised machine learning model trained with historical user device interactions with online content, historical marketer interactions with the segment builder application, and historical public event stream data exclusive of the interactions with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the analysis of Smith with the machine learning of Billigmeier in order to use a machine learning model as input for correlation determination and use the data collected at Smith to train the model so as to identify clusters to tailor user recommendations.
The rationale for combining in this manner is that using a machine learning model as input for correlation determination is applying a known technique to a 
The Examiner further notes that although a trained model is accessed and the output is indicated to be clustering, the claim phrasing and the only support for the accessing or using of a trained model indicates a basis that the model is already pre-existent and merely used. As such, presence and use of the model as claimed is essentially Applicant Admitted Prior Art, and outside the scope of invention at the claims. Therefore, whether the model was trained using the data claimed and whether it outputs cluster of user data as claimed is merely an intended use or result of the pre-existing model and may be granted little if any patentable weight (see at least MPEP § 2103(I)(C)).

Claim 2: Smith in view of Billigmeier discloses the method of claim 1, further comprising determining a public event information associated with the public event stream data, the public event information determined based on:
the at least one remote public data source associated with the public event stream (Smith at 0016-0017, 0038, 0046); or
a set of mapping rules (Smith at 0038, 0046, weather data source mapped to providing weather data). 


receiving input indicating the public event information (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046); and
selecting the public event information based on the input (Smith at 0016-0017, 0038, 0046). 

Claim 4: Smith in view of Billigmeier discloses the method of claim 1, further comprising selecting public event information associated with the public event stream data for display via the user interface of the segment builder application based on:
receiving input indicating the at least one remote public data source associated with the public event stream data (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046); and 
selecting the public event information based on the at least one remote public data source (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046). 

Claim 6: Smith in view of Billigmeier discloses the method of claim 1, wherein determining the correlation between the user data and the public event stream data 

Claim 9: Smith in view of Billigmeier discloses the method of claim 1, wherein updating the target user segment to integrate the public event stream data with the target user segment comprises executing, by the segment builder application, an expression to update the target user segment (Smith at 0008, 0016-0017, 0038, 0046, 0070, 0072).

Claims 10, 13, 16-18, and 20 are rejected on the same basis as claims 1-4, 6, and 9 above since Smith discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising the same or similar activities as at claims 1-4, 6, and 9 above (Smith at 0076-0078, 0082 and 0084-0085). 

Claim 11: Smith in view of Billigmeier  discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise outputting the information identifying the user segment, the information identifying the one or more public events associated with the public event stream data and the information identifying the correlation between the user segment and the one or more public events as a short text message (SMS), an email alert, or a voice message to a user 

Claim 12: Smith in view of Billigmeier  discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise outputting the information identifying the user segment, the information identifying the one or more public events associated with the public event stream data and the information identifying the correlation between the user segment and the one or more public events in a segment builder application used for creating user segments (Billigmeier at 0050, as combined above and using the rationale as at the combination above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Billigmeier and in further view of Turner et al. (U.S. Patent Application Publication No. 2016/0202851, hereinafter Turner).

Claim 5: Smith in view of Billigmeier discloses the method of claim 1, further comprising selecting public event information associated with the public event stream data based on identifying a selection of one or more user segments in the segment builder application (Smith at 0016, “rainy”, “snowy”, “sunny”, “cloudy”, “cold”, 0017, 0022, “rainy”, “snowy”, “sunny”, 0038, 0046, 0070, 0072). However, Smith does not appear to explicitly disclose that the category is for display via the user interface of the segment builder application. Turner, though, teaches displaying contextually relevant content (Turner at 0020), including for targeted content (Turner 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the analysis of Smith in view of Billigmeier with the display of Turner in order to provide categories for display in a user interface so that, for example, that the user can readily find local information.
The rationale for combining in this manner is that providing categories for display in a user interface is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that, for example, that the user can readily find local information. as explained above.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections (Remarks at 10); however, the amendment appears to overcome the rejections. Therefore, the rejections are withdrawn and the argument(s) are considered moot and not persuasive.

Applicant next argues the § 101 rejections (Id. at 10-12), alleging that accessing an unsupervised machine learning model overcomes the rejection – at Step 2A, Prong 1 (Id. at 10-11), and at Step 2A, Prong 2 (Id. at 11), and also at Step 2B (Id. at 11-12). However, as explained at the rejection, merely accessing (i.e., using) a pre-existing model does not indicate significance. There is no indication of any change or updates to the model, and how the model was trained appears fairly immaterial after the model is first created – the model is merely an algorithm that produces a result as it was created, designed, and and/or intended (before the time of the accessing or using per the invention). Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Applicant then argues the prior art rejections, alleging only that the model of Billigmeier is not indicated as trained using the claimed data (Remarks at 13). However, first, there is no support for the data claimed for training an unsupervised model – see the § 112 rejections above. Second, the current rejections combine the data gathered at Smith – including the data indicated at the claims – as being used to train the model taught to be used in Billigmeier. This is to say, the combination would use the model of Billigmeier, but that the model would be trained using the data already collected and use similarly in Smith to train the model. Third, since the model can only be read as a pre-existing model – there is no support whatsoever for actually training the model, only that a trained (i.e., past tense, or pre-existent) model is accessed or used – the only apparently available interpretation is that 

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karlins, David, 8 Adobe Analytics Custom Segments, downloaded from https://web.archive.org/web/20191011230956/https://www.dummies.com/software/adobe/8-adobe-analytics-custom-segments/, i.e., the WayBack Machine at Archive.org, on 1 October 2021, and dated 11 October 2019, indicating custom segments available via Adobe Analytics. 
Adobe Analytics Segments – The Basics, from PedroMonjo.com, downloaded from https://www.pedromonjo.com/2017/01/adobe-analytics-segments-basics.html on 1 October 2021, dated 29 January 2017, describing the basic activities involved in using Adobe Analytics as related to segments, including creating and managing segments, including the use of conditions and matching information.
Comparison of Supervised and Unsupervised Learning Algorithms for Pattern Classification, International Journal of Advanced Research in Artificial Intelligence, Vol. 2, No. 2, 2013, pp. 34-38, downloaded 23 February 2022 from https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.278.5274&rep=rep1&type=pdf#page=41, indicating that “Supervised learning model assumes the availability of a teacher or supervisor who classifies the training examples into classes and utilizes the information on the class membership of each training instance, whereas, Unsupervised learning model identify the pattern class information heuristically” (at 34).
Soni, Devon, Supervised vs. Unsupervised Learning, dated 22 March 2018, downloaded from https://towardsdatascience.com/supervised-vs-unsupervised-learning-14f68e32ea8d on 23 February 2022, indicating supervised learning uses training data (at 2), whereas “[t]he most common tasks within unsupervised learning are clustering, representation learning, and density estimation. In all of these cases, we wish to learn the inherent structure of our data without using explicitly-provided labels” (at 3), i.e., without training data.
MLK (Machine Learning Knowledge), Supervised vs Unsupervised Learning – No More Confusion !!, dated 1 October 2019, downloaded 23 February 2022 from https://machinelearningknowledge.ai/supervised-vs-unsupervised-learning/, indicating that “Supervised Learning[:] In this type of learning, as the name suggests, there is indeed a supervision which exist while creating the machine learning model. 

There is a training phase in which the machine learning model is fed the data.
Training data has distinct input data and the corresponding output label.”
Whereas, “Unsupervised Learning[:] As the name might have indicated to you, there is no supervision in this type of learning. The learning steps are quite different here.
There is no training phase and neither does the data has any input or output distinction.
The model is just fed all the data and is left on its own to learn some pattern and relationship between the data. That is it !!”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622